ORDER

PER CURIAM.
Kenneth W. Baublitz (Defendant) appeals from the trial court’s judgment and sentence imposed after a bench trial in which the trial court found him guilty of one count of misdemeanor stalking, in violation of Section 565.225.2.1 The trial court sentenced Defendant to six months’ imprisonment but suspended execution of the sentence and ordered Defendant to serve two years’ probation with additional conditions.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory citations are to RSMo Cum. Supp.2008, unless otherwise indicated.